Opinion by
Keefe, J.
The importer testified that upon the voyage the goods became watersoaked, which accounted for the increased weight, and further
*671that only 25 percent of the importation was suitable for use and that 75 percent had been thrown away as refuse. The importer failed to make any claim covering the merchandise destroyed, limiting the protest to a claim of excessive moisture.As it was not proven that the merchandise contained excessive moisture, the court was constrained to overrule the protest. Reeves v. United States (1 Cust. Ct. 7, C. D. 3) cited.